IVERS, Associate Judge,
concurring:
I concur in the opinion of the Court. However, in reviewing the record in this case, I am left with the impression that appellant’s representatives may have had notice, either actual or, at a minimum, constructive of the Board of Veterans’ Appeals (BVA) decision of October 24, 1990. Thus, either through an oversight or, in a manner calculated to establish a point of law, the time for filing of a Notice of Appeal was allowed to expire. In either case, had the Secretary instituted a system of accountability for mailing, and, thus, been in a position to establish that a copy of the BVA decision was mailed to both appellant and counsel, appellant’s right to appeal would have been lost.